DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 19, & 26.  More specifically, the prior art of record does not specifically suggest based on a character string that specifies commands of a query and is provided to a query box of a first query interface, causing display of a first query interface comprising a first set of events that corresponds to results of the query; and in response to selection of an option that is located on the first query interface and associated with the query corresponding to the first set of events, causing the display of the first query interface to transition to a display of a second query interface comprising the query loaded into the second query interface and a table of a second set of events that corresponds to results of the query provided via the first query interface loaded into the second query interface, wherein the table comprises: rows and columns of cells that display values of event attributes that are associated with the second set of events, wherein the columns correspond to the event attributes, and the rows correspond to the events, and wherein interactive regions of the table each correspond to at least one of the displayed values and is user selectable, via the second query interface, to modify the query loaded into the second query interface to add at least one command to the loaded query sequentially after the commands composed using the first query interface.
Dependent claims 2-18, 20-25, & 27-36, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        August 2, 2022